  Case 2:19-cv-00044-GJQ-MV ECF No. 32 filed 05/08/20 PageID.84 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

RONALD DUQUETTE,                             Case No. 2:19-cv-44

                      Plaintiff,             Hon. Gordon J. Quist
                                             U.S. District Judge
      v.

LAKE SUPERIOR & ISHPEMING
RAILROAD COMPANY,

                      Defendant.
                                         /

                                     ORDER

      The undersigned held a telephone status conference on May 7, 2020. Counsel

anticipate having the case mediated in May or June and both agreed to adjourn the

current trial date.

      IT IS HEREBY ORDERED that the June 15, 2020 jury trial and May 18,

2020 final pretrial and scheduling conference scheduled in this case are adjourned.

      The Court will hold another status conference in mid-June.

      IT IS SO ORDERED.



Dated:     May 8, 2020                  /s/ Maarten Vermaat
                                       MAARTEN VERMAAT
                                       U.S. MAGISTRATE JUDGE
